DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “optically reflective markers” from Claim 1 is not found within the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 4-9, 12, 14-19 & 21-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 21 & 22:
Claim 21 & 22 recites, “optically reflective markers”.  This is indefinite as the Specification doesn’t disclose what “optically reflective markers” are.  The claim language appears to limit the claim language to reflectors and not markers that are emitters.  However, the Specification appears to only disclose emitting markers (Para 0024 of the PGPUB).
Claim 21 & 22 recites, “the optical tracking system having a resolution smaller than the first field of view”.  The Specification as originally filed does not support an optical tracking system having a resolution smaller than the first view.  Based on the Specification, the invention of the Applicant is regarding elements such as “the first intraoperative image having a finer resolution”.  While the Specification does states, “smaller than the resolution of the tracking system”, it is clear that it is referring to the images that are tracked from the tracking system and not the tracking system itself.
Claim 21 & 22 recite, “a second imaging device having a second field of view smaller than the resolution of the optical system reflective markers”.  The Specification as originally filed does not support a second field of view smaller than the resolution of the reflective markers.  The reflective markers are disclosed in Para 0024 and it is not understood how those markers have a resolution.  Nor is it explained how the reflective markers have a resolution.  Further comparing a field of view of the second imaging device to the smaller than the resolution of the optical system is not comparable elements.  While the Specification does states, “smaller than the resolution of the tracking system”, it is clear that it is referring to the images that are tracked from the tracking system and not the tracking system itself.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 4-9, 12, 14-19 & 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 21 & 22:
Claim 21 & 22 recites, “optically reflective markers”.  This is indefinite as the Specification doesn’t disclose what “optically reflective markers” are.  The Examiner is interpreting the claim limitation to mean markers similar to what is disclosed in Para 0024.
Claim 21 & 22 recites, “the optical tracking system having a resolution smaller than the first field of view”.   The Claims recites a first imaging device, an optical tracking system and a second imaging device.  It is understood based on the Specification as originally filed that the resolution between the first and second imaging devices have different resolutions.  It is not understood how the tracking system which is claimed to track the first imaging device has a resolution smaller than the first field of view.  The Examiner questions whether the intent of the Applicant is to claim a smaller field of view or whether the limitation was meant to just claim a smaller resolution between the first and second imaging devices.  In order to expedite prosecution, the Examiner is interpreting the claims to mean that the first imaging device has a smaller resolution than the second imaging device.
Claim 21 & 22 recite, “a second imaging device having a second field of view smaller than the resolution of the optical system reflective markers”.  The claim language is indefinite.  The reflective markers are disclosed in Para 0024 and it is not understood how those markers have a resolution.  Nor is it explained how the reflective markers have a resolution.  Further comparing a field of view of the second imaging device to the smaller than the resolution of the optical system is not comparable elements.  In order to expedite prosecution, the Examiner is interpreting the claims to mean that the first imaging device has a smaller resolution than the second imaging device.
Claim 21 & 22 recite, “the second imaging device lacking optically reflective markers”.  The claim language is indefinite as the claim recites a computing device comprising a) first imaging device b) optical tracking and c) second imaging device.  The second imaging device lacks the optical tracking markers.  So essentially the computing device comprises a, b and c but also lacks elements of b.  The Examiner contends that the claim means possibly that the optically reflective markers are not attached to the second imaging device or that the second imaging device does not use in its image registration.  The limitation is vague and indefinite.
Regarding Claims 2 & 3:
Claim 2 & 3 recite, “the third imaging device lacking optically reflective markers”.  The claim language is indefinite as the claim recites a computing device comprising a) first imaging device b) optical tracking and c) second imaging device.  The second imaging device lacks the optical tracking markers.  So essentially the computing device comprises a, b and c but also lacks elements of b.  The Examiner contends that the claim means possibly that the optically reflective markers are not attached to the second imaging device or that the second imaging device does not use in its image registration.  The limitation is vague and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-6, 8, 12, 14-16, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda at al. (US Patent No. 2001/0055062 A1) and further in view of Shahidi (U.S. Patent Application 2007/0225553 A1).
Examiner’s Note:  In light of the pending 35 U.S.C. § 112, first and second paragraph, the Examiner is interpreting the claim limitations in the manner described Section 7 above.  The claim interpretation is as best understood by the Examiner.
Claim 21 & 22:    Shioda teaches –
A computing device (Abstract) comprising
a display (Figure 6, Element 141)
a communications interface (Figure 5, Element 51)
a memory storing preoperative image of a patient [navigation apparatus 59 incorporates a memory for diagnosing the image] (Figure 5, Element 59 and Para 0150 & 0198)
a processor (Figure 6, Element 59; Figure 21, Element 209-212 and Figure 61, Element 486) configured to:
register the preoperative image [pre-operative tomographic image data] to a coordinate system  [correlation processing means/ calculates the correlation of the information with a reference index] (Para 0149-0150, 0161 & 0163)
establish a connection, via the communication interface (Figure 5, Element 51), with:
a first imaging device (Figure 6, Element 101) having a first field of view and bearing a set of optically reflective markers [sensor arm] (Figure 6, Element 106 and Para 0149-0150)
an optical tracking system (Figure 6, Element 134) configured to track the first imaging device in the coordinate system by detecting the set of optically reflective markers, the optical tracking system having a resolution smaller than the first field of view  [microscope resolution of 10 mm] (Figure 59, Element S1)
a second imaging device (Figure 73, Element 622) having a second field of view [in-field display screen] (Figure 78B, Element 631a) smaller than the resolution of the optical system reflective markers [microscope observation field] (Figure 25, Element 285 & 287 and Para 0220)
receive a first intraoperative image of a first area of the patient from the first imaging device in the coordinate system (Figure 8, Element O and Para 0149-0150)
receive a second intraoperative image of the patient from the second imaging device, the second intraoperative image depicting a second area within the first area (Para 0149-0150; Page 21, Para 0346 and Figure 74, Element 615) 
register the second intraoperative image with the first intraoperative image (Figure 38, Element 272; Figure 78A; Para 0345; Para 0350, 0354 & 0358 and Para 0366-0367)
determine a second position of the second position of the second imaging device in the coordinate system based on the registration of the second intraoperative image with the first intraoperative image and the first position of the first imaging device obtained via the optical tracking system (Figure 73, Element 623a and Para 00345-0346) and
control (Figure 5, Element 37, 39 & 46 and Figure 15) the display (Figure 2, Element 31a & 24a and Figure 4, Element 24a & 24b) to present the second position of the second imaging device (Figure 73, Element 622)

Shioda fails to teach the coordinate system corresponding to an operating facility and the lacking of optically reflective markers.  However, Shahidi teaches
register the preoperative image to a coordinate system corresponding to an operating facility (Para 0039)
the second imaging device lacking optically reflective markers (Para 0037-0038) in order to have proper orientation and position of the operator during surgery (Para 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Shioda to include the details taught by Shahidi in order to have proper orientation and position of the operator during surgery (Para 0038). 
Claim 2 & 12:  Shioda teaches –
wherein the processor (Figure 6, Element 59; Figure 21, Element 209-212 and Figure 61, Element 486) is further configured to:
establish a connection, via the communications interface (Figure 5, Element 51), with a third imaging device (Figure 6, Element 126 & 59) having a third field of view smaller than the second field of view [by nature of the circle observation area of Element M of Figure 12 is smaller than the square of Element 631a of Figure 78B in comparison to Element O of Figure 12 and/or Element 630a of Figure 78B] (Figure 12, Element M)
receiving a third intraoperative image of a third area within the second area from the third imaging device (Figure 46-48, Element 285a & 287)
determining a position of the third imaging device (Figure 6, Element 121; Figure 70, Element 501) in the frame of reference [reference index] (Page7, Para 0150; Figure 70, 502a-c; Page 20, Para 0330 and Page 21, Para 0336) based on the registration of the third operative image with the second intraoperative image (Figure 46-48), the registration of the second intraoperative image with the first intraoperative image (Figure 38, Element 272; Figure 78A; Para 0345; Para 0350, 0354 & 0358 and Para 0366-0367) and the first position of the first imaging device obtained via the optical tracking system (Figure 73, Element 623a and Para 00345-0346)
Shioda fails the lacking of optically reflective markers.  However, Shahidi teaches
the additionl imaging device lacking optically reflective markers in order to have proper orientation and position of the operator during surgery (Para 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Shioda to include the details taught by Shahidi in order to have proper orientation and position of the operator during surgery (Para 0038). 
Claim 4 & 14:  Shioda teaches wherein the first imaging device [microscope] (Figure 6, Element 104), the second imaging device [ultrasound] (Figure 73, Element 622) and the third imaging device [endoscope] (Figure 70, Element 501) each implement a different imaging modality (Figure 46-48).
Claim 5 & 15:  Shioda teaches wherein the preoperative image comprises an MRI image (Page 11, Para 0198).
Claim 6 & 16:  Shioda teaches receiving a selection of a location [location of the tumor] (Figure 76, Element 610a & 630a) within the second intraoperative image (Page 22, Para 0353).  Shioda teaches determining the position of the selected location within the coordinate system based on the registration of the second intraoperative image with the first intraoperative image [microscope] (Figure 74-75 and Page 22, Para 0353). 
Claim 8 & 18:  Shioda teaches wherein the first imaging device comprises an optical scope [microscope] (Figure 6, Element 104).

Claims 7, 9, 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda at al. (US Patent No. 2001/0055062 A1) and Shahidi (U.S. Patent Application 2007/0225553 A1) and further in view of Hendriks et al. (US Patent Application 2010/0331782 A1).
Claim 7 & 17:  Shioda teaches wherein registering the third intraoperative image to the second intraoperative image (Figure 46-48).  Shioda teaches wherein registering comprises detecting a pointer emitted by the third imaging device (Figure 59, Element 459a2 & 459b2 and Figure 53A, Element 443 & 444) in the first intraoperative image (Figure 55-60).  
Shioda and Shahidi fail to teach in the second intraoperative device [ultrasound] for detecting the pointer.  The reason being is that ultrasound cannot detect light emitted from the third imaging device.  However, Hendriks teaches wherein the second imaging device is an optical coherence tomography (OCT) probe (Page 1, Para 0016).  Hendriks teaches wherein the third imaging device is a spectroscopic probe (Page 4, Para 0056) in order to achieve, without using staining, that which comes close to what currently is being used in ex-vivo pathology (Page 4, Para 0056).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shioda And Shahidi to include the imaging devices as taught by Hendriks in order to, without using staining, achieve that comes close to what currently is being used in ex-vivo pathology (Page 4, Para 0056).
The Examiner finds that the prior art contained a method (registering includes detecting a pointer emitted by the third imaging device in the first intraoperative image as disclose by Shioda) which differed from the claimed method (registering includes detecting a pointer emitted by the third imaging device in the second intraoperative image) by the substitution of some components (ultrasound as disclosed by Shioda) with other components (optical coherence tomography probe as disclose by Hendriks).  The Examiner finds that the substituted components were known in the art.  The Examiner contends that it was within the understanding of one of ordinary skill in the art to substitute the ultrasound probe of Shioda with the optical coherence tomography probe as taught by Hendriks.  Further the Examiner finds that the substituted component functions were known in the art.  Shioda teaches registering between two imaging components by detecting the pointer [laser] (Figure 53A, Element 443 & 444) emitted from one imaging device in the image of the optical imaging device as it is understood that the optical imaging device can detect the emitted laser light.  
Shioda and Shahidi fail to teach optical coherence tomography probe.
Hendriks teaches the substitution of the ultrasound probe for optical coherence tomography probe (Page 1, Para 0016).  Thus with the second intraoperative imaging device being modified by substituting the ultrasound probe for an optical coherence tomography probe would render the method of “registering includes detecting a pointer emitted by the third imaging device in the second intraoperative image” obvious.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another (the ultrasound probe for an optical coherence tomography probe), and the results of the substitution would have been predictable.  The predictable result being the pointer emitted by the third imaging device would be detected in the second intraoperative image as the optical imaging can detect the laser.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Shioda, Shahidi and Hendriks to registering by detecting a pointer emitted by the third imaging device in the second intraoperative image as one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable, in order to provide complementary imaging modalities for the desired procedure and also improve detection of the laser pointer.
Claim 9 & 19:  Shioda and Shahidi fail to teach optical coherence tomography (OCT) probe and a spectroscopic probe.  However, Hendriks teaches wherein the second imaging device comprises an optical coherence tomography (OCT) probe (Page 1, Para 0016).  Hendriks teaches wherein the third imaging device comprises a spectroscopic probe (Page 4, Para 0056) in order to achieve, without using staining, that which comes close to what currently is being used in ex-vivo pathology (Page 4, Para 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shioda and Shahidi to include the imaging devices as taught by Hendriks in order to, without using staining, achieve that which comes close to what currently is being used in ex-vivo pathology (Page 4, Para 0056).

Response to Arguments
Applicant’s arguments, see Page 9, filed 11/05/2020, with respect to the 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of the claims has been withdrawn.
Applicant’s arguments, filed 06/19/2020 with respect to claim(s) 1-20, have been considered but are moot because the arguments do not apply to the manner in which any of the references are being used in the current rejection.  The rejection pending above are:
Claims 2, 4-6, 8, 12, 14-16, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda at al. (US Patent No. 2001/0055062 A1) and further in view of Shahidi (U.S. Patent Application 2007/0252553 A1).

Claims 7, 9, 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda at al. (US Patent No. 2001/0055062 A1) and Shahidi (U.S. Patent Application 2007/0225553 A1) and further in view of Hendriks et al. (US Patent Application 2010/0331782 A1).
The amendments of the Applicant have been addressed with the prior art reference, Shahidi (U.S. Patent Application 2007/022553 A1).  The Examiner reviewed the arguments of the Applicant and found that no pertinent arguments remain that haven’t been addressed by the addition of Shahidi to the rejection.
The arguments are unconvincing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793